         Case 8-18-08155-ast            Doc 12-11        Filed 01/18/19        Entered 01/18/19 18:22:15



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------x
In re:                                                                         Chapter 11

ORION HEALTHCORP, INC.                                                         Case No. 18-71748 (AST)
CONSTELLATION HEALTHCARE TECHNOLGIES, INC.                                     Case No. 18-71749 (AST)
NEMS ACQUISITION, LLC                                                          Case No. 18-71750 (AST)
NORTHEAST MEDICAL SOLUTIONS, LLC                                               Case No. 18-71751 (AST)
NEMS WEST VIRGINIA, LLC                                                        Case No. 18-71752 (AST)
PHYSICIANS PRACTICE PLUS, LLC                                                  Case No. 18-71753 (AST)
PHYSICIANS PRACTICE PLUS HOLDINGS, LLC                                         Case No. 18-71754 (AST)
MEDICAL BILLING SERVICES, INC.                                                 Case No. 18-71755 (AST)
RAND MEDICAL BILLING, INC.                                                     Case No. 18-71756 (AST)
RMI PHYSICIAN SERVICES CORPORATION                                             Case No. 18-71757 (AST)
WESTERN SKIES PRACTICE MANAGEMENT, INC.                                        Case No. 18-71758 (AST)
INTEGRATED PHYSICIAN SOLUTIONS, INC.                                           Case No. 18-71759 (AST)
NYNM ACQUISITION, LLC                                                          Case No. 18-71760 (AST)
NORTHSTAR FHA, LLC                                                             Case No. 18-71761 (AST)
NORTHSTAR FIRST HEALTH, LLC                                                    Case No. 18-71762 (AST)
VACHETTE BUSINESS SERVICES, LTD.                                               Case No. 18-71763 (AST)
MDRX MEDICAL BILLING, LLC                                                      Case No. 18-71764 (AST)
VEGA MEDICAL PROFESSIONALS, LLC                                                Case No. 18-71765 (AST)
ALLEGIANCE CONSULTING ASSOCIATES, LLC                                          Case No. 18-71766 (AST)
ALLEGIANCE BILLING & CONSULTING, LLC                                           Case No. 18-71767 (AST)
PHOENIX HEALTH, LLC                                                            Case No. 18-71789 (AST)

                                   Debtors.                                    (Joint Administration)
---------------------------------------------------------------------------x
CONSTELLATION HEALTHCARE TECHNOLOGIES, INC.
AND NEW YORK NETWORK MANAGEMENT, L.L.C.,

                                   Plaintiffs,                                 Adv. Pro. No. 18-08155

        v.

KEVIN KELLY AND EDEL KELLY

                                   Defendants.
---------------------------------------------------------------------------x

                           DECLARATION OF KEVIN KELLY IN SUPPORT
                           OF CROSS-MOTION FOR SUMMARY JUDGMENT

        I, Kevin Kelly, declare under penalty of perjury that the following is true and correct:

        1.       I am a named Defendant in this adversary proceeding. As such, I am personally familiar

with the facts set forth herein.
       Case 8-18-08155-ast        Doc 12-11     Filed 01/18/19    Entered 01/18/19 18:22:15




       2.      Upon information and belief, the sale of New York Network Management, L.L.C.

(“NYNM”) to Constellation Healthcare Technologies, Inc. (“Constellation”) was completed on or about

March 10, 2017.

       3.      As of the date of the sale, I owned a 3% interest in NYNM, as further described in the

pleadings filed in the Supreme Court of the State of New York, Kings County, in Kevin Kelly and Edel

Kelly v. New York Network Management L.L.C. and Elizabeth Kelly, Index No. 522255/2016 [Exhibit

“B”, Kevin Kelly Complaint].

       4.      Prior to the sale, I had worked full-time at NYNM for close to a decade. The value of my

3% membership interest based on a sale price of $32 million was $960,000. In addition, NYNM had

failed to issue declared distributions to me and Edel of approximately $250,000 each in the six years

preceding the sale.

       5.      When Elizabeth Kelly (“Elizabeth”), my mother and the Managing Member of NYNM,

received the purchase offer of $32 million, she immediately demanded the I and my sister, Defendant

Edel Kelly (“Edel”), surrender our 3% interests for $250,000 and stated that we would get nothing if

we refused to accede to this demand.

       6.      When I refused, Elizabeth purported to terminate my membership interest, though I

maintain that this purported termination was invalid because Elizabeth was not acting in good faith and

was simply trying to unjustly enrich herself.

       7.      Upon information and belief, Elizabeth never purported to terminate Edel’s membership

interest, but told Edel she would not be given the value of her membership interest under the sale since

she refused to accept the $250,000.

       8.      As a result of the foregoing, I commenced the above-referenced lawsuit to recover the

value of my share and unpaid distributions. Shortly after my filing of the lawsuit, Edel was added as a
        Case 8-18-08155-ast        Doc 12-11     Filed 01/18/19      Entered 01/18/19 18:22:15



plaintiff. NYNM commenced its own lawsuit against me on the same day seeking to prohibit me from

interfering in the sale.

        9.      As set forth in the attached Orders, NYNM and I agreed that the sale could proceed if

5% of the net proceeds of the sale were held in escrow for my benefit. Once Edel was added as a

plaintiff, the Court ordered that this amount be increased to 10%.

        10.     Upon information and belief, the sale was completed by NYNM and Constellation did

not comply with the requirement that they hold these amounts in trust. As a result, NYNM and Elizbeth

were held in contempt of Court.

        11.     While my claim in the above-referenced lawsuit was based my membership interest in

NYNM, my claim in this bankrupty proceeding is based upon NYNM’s violation of its trust

obligations. NYNM and I agreed that a specific percentage of the sales proceeds would be held in

escrow for my benefit as a condition to allowing the sale to proceed. I would not have agreed to allow

the sale to proceed if NYNM had not entered into this agreement and it had not been incorporated as an

Order of the Court.

        12.     I never took on any risk of return expectations in relation to the agreement to allow the

sale to proceed. All such risk was supposed to have been eliminated by the agreement and Orders

requiring that my share of the sales proceeds and Edel’s share would be held in escrow until the

litigation was concluded.

        13.     For all practical purposes, NYNM, Elizabeth, and Constellation essentially stole my

share of the sales proceeds. Upon information and belief, Bank of America, N.A. was complicit in this

because it was aware of the pending lawsuit and escrow requirements, and failed to take any steps to

ensure that they were complied with.

        14.     To the best of my knowledge, Bank of America, N.A. never lent any funds to NYNM. At

the time of the sale, NYNM was earning a profit of approximately $5 million a year according to its

K1’s and had no need for financing.
       Case 8-18-08155-ast        Doc 12-11         Filed 01/18/19   Entered 01/18/19 18:22:15



       15.     To the extent Bank of America, N.A. claims that NYNM pledged essentially all of its

assets as collateral on the day of the sale, any such pledge would have been in connection with funds

lent to the purchaser to fund the purchase, and would not have benefited NYNM. Bank of America,

N.A. was aware of the claims of me and Edel, which were referenced in the purchase agreement, and

could not have relied in good faith on the purchaser purported to pledge all of NYNM’s assets for the

purchaser’s own benefit without paying me anything and without establishing the escrow required by

the Court for the benefit of me and my sister.

       16.     I do not seek to recover for my contribution to an equity pool relied upon by any

creditors of NYNM in deciding whether to extend credit to NYNM. I seek only to recover the money

which was stolen from me and my sister. While I took a risk in working for NYNM for a decade, I did

not agree to take any risk in connection with the sale. I only agreed to the sale because of a stipulation

and Orders requiring a specific amount of the sales proceeds to be set aside for me.

       17.     As it conceded in its bankruptcy filing, NYNM had no significant creditors and was

always solvent and profitable. I do not even understand how NYNM was allowed to file for

bankruptcy, as it was an extremely profitable company with almost no debt. However, my impression is

that NYNM has attempted to use this Court to assist in defrauding me and my sister. NYNM attempted

to play similar games in the state court lawsuit to avoid honoring the escrow agreement, and was

ultimately held in contempt based on its pattern of indefensible behavior.

       18.     I had no role in the bargain of the sale of NYNM, and never agreed to accept equity in

lieu of cash after the sale of the company. The only agreement I made was to allow the sale to proceed

provided 5% of the net proceeds were held in escrow for me.

       19.     Even if the Court were to determine that my claims should be subordinated to other

creditors of NYNM, this should only include NYNM’s creditors at the time of the sale, which

amounted to a tiny fraction of the sale proceeds.
       Case 8-18-08155-ast        Doc 12-11     Filed 01/18/19     Entered 01/18/19 18:22:15



       20.     There is no reason that NYNM’s purchaser or its creditors should have any claims

superior to me or Edel. The purchaser was aware that Edel and I had a pending lawsuit for our

percentage of the sale price and unpaid distributions. Bank of America, N.A. was aware of this also, as

it was referenced in the sale agreement. Since Constellation and Bank of America, N.A. failed to

comply with the escrow requirements ordered by the Court in connection with the sale, they should not

be awarded for this theft, ineptitude, and perfidy. They knew that they were purchasing an interest in

NYNM subject to the claims of Edel and me, and they cannot wipe out our interests simply by refusing

to comply with court-ordered requirement that they hold a portion of the sale proceeds in escrow for

Edel and me.

       21.     As it pertains to Edel’s 5% share of the sales proceeds, at the time of the sale, we had a

motion pending to increase the 5% which was originally to be held in escrow for me to 10% to make

similar provisions for her also. NYNM, Constellation, and Bank of America, N.A. were all on notice of

this at the time the sale proceeded. They chose to proceed with the sale while that motion was pending

in an attempt to avoid having to comply with the resulting Order. They did not disclose to the Court

that they were proceeding with the sale and failing to set aside escrow funds for Edel. As a result, the

Court held that this too was contempt and that NYNM was required to set aside a total of 10% of the

net sales proceeds. Instead of complying with that Order, NYNM filed for bankrupty.

       22.     As a result, I request the Court dismiss the adversary complaint and grant my cross-

motion for summary judgment.

                                                    ____________________________
                                                          Kevin Kelly
